             Case 3:21-mj-05185-TLF Document 8 Filed 09/07/21 Page 1 of 10




 1                                                          Magistrate Judge Theresa L. Fricke
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT TACOMA
 9
10
      UNITED STATES OF AMERICA,                             NO. MJ21-05185
11
                           Plaintiff,
                                                            GOVERNMENT MEMORANDUM
12
                                                            SUPPORTING DETENTION
13
                           v.
14
      CALEB JESSIE CHAPMAN,
15
                            Defendant.
16
17         The United States of America, by Tessa M. Gorman, Acting United States
18 Attorney, and Kristine L. Foerster, Assistant United States Attorney for the Western
19 District of Washington, file this Government Memorandum in Support of Detention.
20                                        I. Introduction
21         On September 1, 2021, the defendant had an initial appearance on a Complaint
22 charging him with one count of Assault by Striking, Beating or Wounding in violation of
23 Title 18, United States Code, Section 113(a)(4). The detention hearing was set for
24 September 7, 2021. The Government submits this supplemental memorandum in support
25 of its request for detention.
26                                      II. Factual Background
27         At about 2:00 AM on August 29, 2021, CALEB CHAPMAN contacted R.H. at
28 R.H.’s home and gave R.H. a handwritten note that discussed his grievances with the

     GOVERNMENT MEMORANDUM SUPPORTING DETENTION / Chapman- 1            UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
     MJ21-05185
                                                                         TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
              Case 3:21-mj-05185-TLF Document 8 Filed 09/07/21 Page 2 of 10




 1 White House, his difficulty with obtaining ammunition, and referenced a pending
 2 “revolution” starting on the Olympic Peninsula and in Texas. A copy of the note is
 3 attached as Appendix A. At that time CHAPMAN was armed with AR-15 rifle and a
 4 handgun that was concealed in his waistband. R.H. told law enforcement that he did not
 5 know CHAPMAN and that he was fearful when CHAPMAN showed up at his door at
 6 that time of night with weapons.
 7          At about 4:30 AM the same morning, the Peninsula Emergency Communications
 8 Center (PENCOM) received a 911 telephone call reporting a wildfire burning in Olympic
 9 National Park, about one mile south of the intersection of the Hurricane Ridge Parkway
10 and Mt Angeles Road. The Clallam County Fire Department and US Park Service
11 responded to this wildfire and extinguished it. A Washington Department of Natural
12 Resources wildland fire investigator responded to the fire and determined that it was
13 human caused and intentionally set.
14         Later that morning, PENCOM received a report that a tree had been cut down and
15 was blocking Deer Park Road within the boundaries of Olympic National Park. Deer Park
16 Road leads to Deer Park Campground and ends just below the summit of Blue Mountain.
17 A Park Ranger located one Douglas Fir tree that had been felled but had been moved to
18 the road shoulder by a Park Service contractor. The tree was originally blocking the road.
19 The Park Ranger located a second Douglas Fir tree that had been cut as if it was intended
20 to be felled but was still was standing.
21         At about 10:09 AM, Rangers located the vehicle that the defendant had arrived at
22 the park in. An adult female, A.J., was still in the vehicle. A.J. told the ranger that she
23 was CHAPMAN’s girlfriend, and that CHAPMAN was armed with multiple firearms
24 somewhere near them on Blue Mountain. On August 29, 2021, A.J. was interviewed by
25 agents. She told them that sometime after midnight on August 29, 2021, CHAPMAN,
26 who had been using methamphetamine, began acting erratically. At approximately 2:00
27 a.m., after dropping his kids off with his brother, CHAPMAN and A.J. went to R.H.’s
28 house to deliver a note CHAPMAN had written to R.H.

     GOVERNMENT MEMORANDUM SUPPORTING DETENTION / Chapman- 2              UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     MJ21-05185
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
              Case 3:21-mj-05185-TLF Document 8 Filed 09/07/21 Page 3 of 10




 1         After speaking with R.H. and delivering his note to at least one other personal
 2 acquaintance, CHAPMAN and A.J. drove to the Deer Park campground in the Olympic
 3 National Park. On their way to the campground CHAPMAN drove up the Hurricane
 4 Ridge Parkway a short distance, stopped the truck, and walked into the woods. Shortly
 5 thereafter A.J. saw embers from a fire near CHAPMAN’s location. Upon his return to the
 6 truck, CHAPMAN smelled of gasoline. Though A.J. described the fire as being on the
 7 Deer Park Road, the fire was found to be within the first mile on the Hurricane Ridge
 8 Parkway.
 9         While traveling towards the campground, up Deer Park Road, A.J. indicated
10 CHAPMAN stopped the truck multiple times. A.J. observed CHAPMAN exit the truck
11 and she heard a chainsaw being operated. It was dark and she was unsure of what he was
12 doing. This activity as described by A.J. is consistent with the location of the felled tree
13 observed by NPS employees.
14         At approximately 6:00 a.m. on August 29, A.J. and CHAPMAN arrived at the
15 Deer Park Campground area. According to A.J., CHAPMAN became increasingly upset.
16 CHAPMAN told A.J. that she was going to die because of the “revolution.” CHAPMAN
17 made suicidal comments about himself, including telling A.J. that he was never going to
18 see his children again and that this was his “last day.” A.J. stated that she was able to
19 surreptitiously dial 911 from a cell phone during this time. CHAPMAN became aware of
20 this, and grew enraged, telling A.J. that she didn’t know what she had just done.
21         While arguing with A.J., CHAPMAN threw a full and unopened soup can at A.J.,
22 hitting her and causing a laceration to her leg. CHAPMAN proceeded to grab A.J. by the
23 head and hit her head, repeatedly, against the car seat while telling A.J. to “shut up.” A.J.
24 then observed CHAPMAN leave the truck and walk into the woods while yelling and
25 screaming. A.J. stated that when CHAPMAN left he was wearing a black colored tactical
26 vest, a sleeveless shirt, jeans, and was armed with a semi-automatic rifle, a shotgun, and
27 multiple handguns. During the investigation, law enforcement officers observed a
28 laceration on A.J.’s leg. A.J. reported to law enforcement in a later interview that

     GOVERNMENT MEMORANDUM SUPPORTING DETENTION / Chapman- 3              UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     MJ21-05185
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
             Case 3:21-mj-05185-TLF Document 8 Filed 09/07/21 Page 4 of 10




 1 CHAPMAN held a knife to her wrist prior to their arrival to the park because he wanted
 2 to “cut the chip out” of her wrist. She was able to get her arm away from him before he
 3 cut into her.
 4         A.J. told agents that CHAPMAN had been talking about a “revolution” and he
 5 believes that there is going to be an armed conflict with the government. A.J. told
 6 investigators that she did not believe that CHAPMAN would harm the public but
 7 believed he will act violently towards law enforcement if he feels threatened. A.J. also
 8 believed that CHAPMAN has additional methamphetamine in his possession. Agents did
 9 locate a substance believed to be methamphetamine with CHAPMAN’s possessions in
10 the forest.
11         Rangers then evacuated the Deer Park campground, trailheads, and road areas. For
12 the next few hours, NPS Rangers, Port Angeles Police Officers, Clallam County Sheriff’s
13 Deputies and Federal Bureau of Investigations (FBI) Special Agents (SA) attempted to
14 locate CHAPMAN using exigent cellular telephone location data (pings), and a police
15 dog.
16         At about 3:00 PM, the Olympic National Park radio communications site (radio
17 repeater) located at summit of Blue Mountain suddenly stopped functioning. This radio
18 repeater is owned by the National Park Service. It is used by Olympic National Park for
19 emergency response, public safety, and administrative radio communications.
20         On August 31, 2021, at approximately, 9:00 PM, CHAPMAN was located by an
21 Unmanned Aircraft System (UAS) commonly referred to as a “drone.” CHAPMAN was
22 inside the Ford F-250 pick-up truck that was still parked at the Blue Mountain Summit
23 parking lot. The UAS was remotely operated by law enforcement and was being used to
24 perform a reconnaissance of the area. CHAPMAN fired at the UAS with a modified
25 Remington, Model 870, pump-action shotgun with an overall length of less than 26
26 inches as the stock had been removed.
27
28

     GOVERNMENT MEMORANDUM SUPPORTING DETENTION / Chapman- 4            UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
     MJ21-05185
                                                                         TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
             Case 3:21-mj-05185-TLF Document 8 Filed 09/07/21 Page 5 of 10




 1         Law Enforcement Officers were ultimately able to contact CHAPMAN on his cell
 2 phone and were eventually able to negotiate his surrender. At about 9:51 PM,
 3 CHAPMAN surrendered to FBI Agents and was placed under arrest.
 4         After CHAPMAN was arrested, NPS and FBI officers seized as evidence four
 5 semi-automatic pistols, two semi-automatic rifles and one 20-gauge pump action shotgun
 6 from areas adjacent to CHAPMAN’s arrest. In CHAPMAN’s truck, law enforcement
 7 observed two Stihl chainsaws and multiple boxes of ammunition in plain view.
 8         Agents then searched the Blue Mountain radio repeater site with the assistance of
 9 the NPS IT Specialist, who is a subject matter expert regarding NPS radio repeaters. He
10 observed that the padlock had been removed and the repeater had been tampered with,
11 including the radio repeater power cable and the transmitting antenna cable, which were
12 removed from the radio repeater.
13         The NPS Agents searched the general area around the summit of Blue Mountain
14 parking lot. There, they found two caches of CHAPMAN’s items that had been left on
15 the Blue Mountain “rainshadow trail.” At these locations, agents found several hundred
16 live ammunition cartridges in various calibers and quantities, a loaded Smith & Wesson
17 MP 9mm semi-automatic pistol, radio repeater electrical components, an Olympic
18 National Park radio frequency list, a radio microphone, food and water, knives, general
19 survival equipment, a brown leather journal with CHAPMAN’s photograph on it,
20 personal items and identification cards belonging to CHAPMAN, A.J. and other
21 individuals, along with a baggie containing a white crystalline substance believed to be
22 methamphetamine.
23         When performing records checks of the Smith & Wesson MP .40 caliber semi-
24 automatic pistol, serial number HVN7197, that was seized in the area surrounding
25 CHAPMAN at the time of his arrest, Port Angeles Police determined this pistol was
26 reported as stolen to the Port Angeles Police Department in 2017.
27 //
28 //

     GOVERNMENT MEMORANDUM SUPPORTING DETENTION / Chapman- 5           UNITED STATES ATTORNEY
                                                                       1201 PACIFIC AVENUE, SUITE 700
     MJ21-05185
                                                                        TACOMA, WASHINGTON 98402
                                                                               (253) 428-3800
              Case 3:21-mj-05185-TLF Document 8 Filed 09/07/21 Page 6 of 10




 1                                            III. Issue
 2         Is the defendant a flight risk or danger to the community under the factors
 3 enumerated in the Bail Reform Act, 18 U.S.C. § 3141, et seq.
 4                                     IV. Discussion
 5         In determining whether there are conditions of release that will reasonably assure
 6 the appearance of the defendant and the safety of the community, this Court must
 7 consider the nature and circumstances of the offense charged, the weight of the evidence,
 8 the defendant’s history and characteristics, and the nature and seriousness of the danger
 9 posed by the defendant if released. 18 U.S.C. § 3142(g).
10            A. The Nature and Circumstances of the Offense
11         The nature and circumstances of this offense support detention. The defendant’s
12 alleged conduct is extremely concerning in this case and the risk to the community is
13 significant. The defendant brought a cache of weapons, including an illegally altered
14 firearm and a stolen firearm, and over 500 rounds of ammunition into the Olympic
15 National Park. He indicated that his actions were related to a revolution against the
16 government and wrote a letter that says in part, “Do it right Americans, [and] when the
17 ones who say they are proud [and] want those freedoms back as they point a gun at
18 you…Look them right back and shoot the sneaky, cowardly, treasoness [sic] punks!!!”
19 The defendant also fired two shots at a government drone with one of the weapons that he
20 brought.
21         He started a fire in a national park during one of the hottest months of the year,
22 which could have had devastating consequences, and then appears to have taken
23 deliberate steps to interfere with emergency response to the area including cutting down a
24 tree that blocked the road and disabling the emergency radio communication system on
25 the mountain. He made statements to A.J. that he believed they were both going to die
26 and physically assaulted her when she tried to call for help.
27         Though the defendant did eventually surrender to law enforcement, that was after
28 days in the forest, approximately an hour of negotiating with police, and was in response

     GOVERNMENT MEMORANDUM SUPPORTING DETENTION / Chapman- 6              UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     MJ21-05185
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
             Case 3:21-mj-05185-TLF Document 8 Filed 09/07/21 Page 7 of 10




 1 to significant law enforcement presence including a SWAT Team and BearCat. The
 2 defendant’s actions were both dangerously erratic and strategic, and a combination that
 3 repeatedly put the community at significant risk over the days that he was in the Park.
 4           B. The Weight of the Evidence
 5         The Court is required to ascribe the least weight to the strength of the evidence,
 6 among the four factors, when considering whether to release a defendant. United States v.
 7 Motamedi, 767 F.2d 1403, 1408 (9th Cir. 1985). The weight of the evidence nonetheless
 8 favors detention due to the strong evidence of the defendant’s conduct in this case. A.J.’s
 9 description of events is corroborated by the physical evidence, her documented injuries,
10 and witnesses’ observations of the defendant’s erratic behavior and verbal aggression
11 towards A.J. at the Park.
12           C. The History and Characteristics of the Defendant
13         The Government does not have detailed information about the defendant’s
14 personal history, though it does appear that he has family support and owns a home. His
15 criminal history and domestic violence history, as well as his drug use, however support
16 detention. The defendant has a prior weapons conviction from 2001 where there was a
17 warrant issued for a failure to appear and he was out on a pending State charge at the time
18 of this offense.
19         A.J. reports a history of domestic violence assaults from the defendant. Law
20 enforcement records show multiple calls out to the residence that the two shared, most
21 recently on August 12th when A.J. ran to a neighbor’s house and called 911 after the
22 defendant pushed her to the ground and kicked her. There were three domestic violence
23 protection orders entered in 2017 prohibiting the defendant from contacting his ex-wife
24 and three minors. In the accompanying petitions, Mrs. Chapman reported multiple
25 incidents of domestic violence abuse including strangulation, various physical assaults,
26 and verbal threats to use his AR 15 rifle on her. Those protection orders were dismissed
27 due to Mrs. Chapman’s death in an automobile accident in 2018.
28

     GOVERNMENT MEMORANDUM SUPPORTING DETENTION / Chapman- 7             UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     MJ21-05185
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
              Case 3:21-mj-05185-TLF Document 8 Filed 09/07/21 Page 8 of 10




 1          The defendant’s history, his drug use, and the fact that he committed this offense
 2 while on release from another offense favor detention.
 3            D. The Nature and Seriousness of the Danger Posed by the Defendant
 4          The defendant’s behavior throughout this incident put the community at risk in a
 5 variety of ways. He started a forest fire, disabled a communication device meant for
 6 emergency services, and assaulted A.J. when she tried to call the police. He threatened to
 7 shoot those who he considered the other side of the “revolution” that he believes is
 8 coming and brought four semi-automatic pistols, two semi-automatic rifles, one 20-gauge
 9 pump action shotgun, a modified Remington, Model 870, pump-action shotgun, a loaded
10 Smith & Wesson MP 9mm semi-automatic pistol, and hundreds of rounds of ammunition
11 into the Park presumably for that purpose. His mental state and the interplay with his
12 methamphetamine use, which was described by A.J. as habitual, makes him
13 unpredictable. Given the facts of this case, it is difficult to overstate the risk that he
14 presents to the community if he is released and becomes similarly agitated again.
15                                              V. Conclusion
16
            The Section 3142 factors justify detention in this case. For the reasons stated
17
     above, the United States respectfully requests the Court continue to detain the defendant
18
     pending resolution of these charges.
19
20
            DATED this 7th day of September, 2021.
21
                                                Respectfully submitted,
22
                                                Tessa M. Gorman
23                                              Acting United States Attorney
24
                                                s/ Kristine L. Foerster
25
                                                Kristine L. Foerster
26                                              Assistant United States Attorney
                                                United States Attorney’s Office
27
                                                1201 Pacific Avenue, Suite 700
28                                              Tacoma, Washington 98402

      GOVERNMENT MEMORANDUM SUPPORTING DETENTION / Chapman- 8               UNITED STATES ATTORNEY
                                                                            1201 PACIFIC AVENUE, SUITE 700
      MJ21-05185
                                                                             TACOMA, WASHINGTON 98402
                                                                                    (253) 428-3800
     Case 3:21-mj-05185-TLF Document 8 Filed 09/07/21 Page 9 of 10




 1
 2
 3
 4


           APPENDIX A
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 3:21-mj-05185-TLF Document 8 Filed 09/07/21 Page 10 of 10




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
